—Application by the appellant for a writ of error coram nobis to vacate, on the *536ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 2, 1992 (People v Warmuth, 187 AD2d 473), affirming a judgment of the Supreme Court, Suffolk County, rendered April 28, 1988.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Bracken, O’Brien and Thompson, JJ., concur.